              Case 1:19-cv-02117-TJK Document 50 Filed 09/16/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                           Plaintiffs,

       v.
                                                          Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                           Defendants.




I.A., et al.,

                           Plaintiffs,

       v.
                                                          Civil Action No. 1:19-cv-02530-TJK
WILLIAM BARR, in his official capacity as
Attorney General of the United States, et al.,

                           Defendants.


                   JOINT STATEMENT ON SCHEDULING CONCERNING
                         SUMMARY JUDGMENT PROCEEDINGS

         In light of the Supreme Court’s order granting the government’s application for stay

pending appeal in Barr et al. v. East Bay Sanctuary Covenant et al., No. 19A230, and this

Court’s minute order of September 9, 2019, the parties hereby respectfully request and state as

follows:

         1.      The parties jointly and respectfully request that the parties’ briefs concerning

plaintiffs’ motions for preliminary injunction be treated as briefs in support of cross-motions for



                                                 1
             Case 1:19-cv-02117-TJK Document 50 Filed 09/16/19 Page 2 of 7



summary judgment.1 The plaintiffs added in the amended complaint in I.A. et al. v. Barr et al.,

see ECF No. 23 ¶¶ 25-29, shall be understood to be included in the I.A. plaintiffs’ cross-motion

for summary judgment.

        2.       Defendants request that each party be allowed to file supplemental briefs in

support of their motions for summary judgement, limited to 10 pages for each set of Plaintiffs

and 20 pages for Defendants (in a consolidated filing). Defendants believe that supplemental

briefs are necessary to allow the parties to address non-duplicative issues including: procedural

or factual developments since the preliminary-injunction briefs were filed; the legal standards

applicable at summary judgment, which were not addressed in the preliminary-injunction

briefing; the I.A. amended complaint’s addition of more plaintiffs; and remedial considerations

relevant at the summary-judgment stage.

        3.       Defendants respectfully request that the Court set the following schedule for the

parties’ cross-motions for summary judgment:

            Each party will file a statement of undisputed material facts on October 4, 2019.

            Each party will file a response to opposing parties’ statements of undisputed material

             facts on October 16, 2019.

            Each party will file their supplemental brief on October 25, 2019.

            Defendants request that the Court hold a hearing on the parties’ cross-motions for

             summary judgment on November 1, 2019, or any date thereafter convenient for the

             Court.

        4.       Plaintiffs respectfully request that the Court set the following schedule for the

1
 Because Defendants’ motion will raise threshold jurisdictional arguments, the parties also jointly request that this
Court hold Defendants’ answer deadline in abeyance pending adjudication of the motions for summary judgment.

                                                         2
           Case 1:19-cv-02117-TJK Document 50 Filed 09/16/19 Page 3 of 7



parties’ cross-motions for summary judgment:

          Each party will file a statement of undisputed material facts on September 27, 2019.

          Each party will file a response to opposing parties’ statements of undisputed material

           facts on October 4, 2019.

          Defendants will file their supplemental brief on September 27, 2019, and Plaintiffs

           will file their supplemental briefs on October 4, 2019.

          Plaintiffs request that the Court hold a hearing on the parties’ cross-motions for

           summary judgment on October 11, 2019, or any date thereafter convenient for the

           Court.

Plaintiffs believe that it is appropriate that the case proceed expeditiously given that the

challenged Rule is currently in effect. Additionally, should the Court grant Defendants’ request

for supplemental briefs, Plaintiffs believe that it is appropriate that they be given an opportunity

to respond to Defendants’ supplemental brief, rather than be required to file a simultaneous

supplemental brief.




                                                 3
        Case 1:19-cv-02117-TJK Document 50 Filed 09/16/19 Page 4 of 7



September 16, 2019                       Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         SCOTT G. STEWART
                                         Deputy Assistant Attorney General

                                         WILLIAM C. PEACHEY
                                         Director

                                      By: /s/ Erez Reuveni
                                         EREZ REUVENI
                                         Assistant Director
                                         Office of Immigration Litigation
                                         U.S. Department of Justice, Civil Division
                                         P.O. Box 868, Ben Franklin Station
                                         Washington, DC 20044
                                         Tel: (202) 307-4293
                                         Email: Erez.R.Reuveni@usdoj.gov

                                         LAUREN C. BINGHAM
                                         PATRICK GLEN
                                         Senior Litigation Counsel

                                         Counsel for Defendants
         Case 1:19-cv-02117-TJK Document 50 Filed 09/16/19 Page 5 of 7




                                                HOGAN LOVELLS US LLP

                                                /s/ Justin W. Bernick

Manoj Govindaiah                              Neal K. Katyal (Bar No. 462071)
RAICES, INC.                                  T. Clark Weymouth (Bar No. 391833)
802 Kentucky Ave.                             Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78212                         Justin W. Bernick (Bar No. 988245)
Telephone: (210) 222-0964                     Mitchell P. Reich (Bar No. 1044671)
Facsimile: (210) 212-4856                     Elizabeth Hagerty (Bar No. 1022774)
manoj.govindaiah@raicestexas.org              Kaitlin Welborn (Bar No. 88187724)
                                              Heather A. Briggs (Bar No. 241719)
Counsel for Plaintiff Refugee and Immigrant   Michael J. West (Bar No. 1616572)
Center for Education and Legal Services, Inc. 555 Thirteenth Street NW
                                              Washington, DC 20004
Adina Appelbaum* (Bar No. 1026331)            Telephone: (202) 637-5600
CAPITAL AREA IMMIGRANTS’                      Facsimile: (202) 637-5910
RIGHTS COALITION                              neal.katyal@hoganlovells.com
1612 K Street NW, Suite 204                   t.weymouth@hoganlovells.com
Washington, DC 20006                          craig.hoover@hoganlovells.com
Telephone: (202) 899-1412                     justin.bernick@hoganlovells.com
Facsimile: (202) 331-3341                     mitchell.reich@hoganlovells.com
adina@caircoalition.com                       elizabeth.hagerty@hoganlovells.com
                                              kaitlin.welborn@hoganlovells.com
* Motion for admission forthcoming            heather.briggs@hoganlovells.com
                                              michael.west@hoganlovells.com
Counsel for Plaintiff Capital Area
Immigrants’ Rights Coalition                  Thomas P. Schmidt
                                              Mohan Warusha Hennadige
Hardy Vieux (Bar No. 474762)                  390 Madison Avenue
Patricia Stottlemyer (Bar No. 888252536)      New York, NY 10017
HUMAN RIGHTS FIRST                            Facsimile: (212) 918-3100
805 15th Street, N.W., Suite 900              thomas.schmidt@hoganlovells.com
Washington, D.C. 20005                        mohan.warusha-
Telephone: (202) 547-5692                     hennadige@hoganlovells.com
Facsimile: (202) 553-5999
vieuxh@humanrightsfirst.org
stottlemyerp@humanrightsfirst.org             Counsel for CAIR Coalition Plaintiffs

Counsel for Plaintiff Human Rights First
        Case 1:19-cv-02117-TJK Document 50 Filed 09/16/19 Page 6 of 7



                                             /s/ Celso J. Perez
Katrina Eiland*                              Celso J. Perez (D.C. Bar No. 1034959)
Cody Wofsy*                                  Lee Gelernt*
Julie Veroff*                                Omar Jadwat*
American Civil Liberties Union Foundation Anand Balakrishnan*
Immigrants’ Rights Project                   American Civil Liberties Union Foundation,
39 Drumm Street                              Immigrants’ Rights Project
San Francisco, CA 94111                      125 Broad Street, 18th Floor
(415) 343-0774                               New York, NY 10004
                                             (212) 549-2600
Arthur B. Spitzer (D.C. Bar No. 235960)
Scott Michelman (D.C. Bar No. 1006945)       Charles George Roth*
American Civil Liberties Union Foundation of Keren Hart Zwick*
the District of Columbia                     Gianna Borroto*
915 15th Street, NW, 2nd floor               NATIONAL IMMIGRANT JUSTICE
Washington, D.C. 20005                       CENTER
(202) 457-0800                               224 S. Michigan Avenue, Suite 600
                                             Chicago, IL 60604
                                             (312) 660-1370
Attorneys for I.A. Plaintiffs
*Pro hac vice application forthcoming
           Case 1:19-cv-02117-TJK Document 50 Filed 09/16/19 Page 7 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,

      v.
                                                        Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system.       Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


September 16, 2019                                  Respectfully submitted,

                                                    HOGAN LOVELLS US LLP

                                                    /s/ Justin W. Bernick
                                                    Justin W. Bernick
                                                    555 Thirteenth Street NW
                                                    Washington, DC 20004
                                                    Telephone: (202) 637-5600
                                                    Facsimile: (202) 637-5910
                                                    justin.bernick@hoganlovells.com
